101 F.3d 687
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Angelo FAVAROLO, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 96-2017.
United States Court of Appeals, Second Circuit.
June 13, 1996.

1
Angelo Favarolo, pro se, Lewisburg, PA, for appellant.


2
Zachary W. Carter, U.S. Atty., Brooklyn, NY, for appellee.


3
Before NEWMAN and JACOBS, Circuit Judge, and CHATIGNY,* District Judge.


4
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was taken on submission.


5
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the order of the District Court is hereby AFFIRMED.


6
Angelo Favarolo appeals pro se from the District Court's December 13, 1995, order denying his second application for bail pending disposition of his motion to vacate a sentence pursuant to 28 U.S.C. § 2255.  Such motions require a showing of extraordinary circumstances meriting relief,  see Iuteri v. Nardoza, 662 F.2d 159 (2d Cir.1981), and the denial in this instance was fully justified.



*
 Of the United States District Court for the District of Connecticut, sitting by designation